 In the Matter of TANNER-BRICE COMPANYandRETAIL CLERKS INTER-NATIONAL ASSOCIATION,A. F. L. LOCALUNION 1063Case No.1O-RC-432.Decided March 29,1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearing officerof the National Labor Relations Board. The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel.*Upon the entire record in this case, the Board finds :1.The Employer is a Georgia corporation operating 40 retailgrocery stores in that State.The Petitioner seeks a unit of employeesin the Employer's 6 Macon stores only.During the year 1948, thetotal purchases for all the Employer's stores amounted to $4,000,000in value.,'Of this amount, 22 percent came directly to the Employerfrom out of State. Another 30 percent or more, though bought locally,originated out of State.All the Employer's sales are made withinthe State.We find that the activities of the Employer affect commercewithin the meaning of the Act and that it will effectuate the policiesof the Act to assert jurisdiction here 22.The labor organization named below claims to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) and Section 2 (6) and (7) of the Act .3Houston,Reynolds,and Murdock.1The Employercontendsthat in decidingthe issue of jurisdiction the Board may properlyconsideronly the activitiesof the Macon stores because the unit soughtby the Petitionerembracesonly thosestores.We find no merit in this contention.The standards used todecide what unit is appropriate are not necessarily those considered in determining whetheror not to assert jurisdiction.We believethat in this case we should take into accountthe State-wide grocery business of the Employer.2Matter of Tip Top Grocery Company,81 N. L. R. B.955;Matter of Margaret AnnSupermarkets,Inc.,78 N. L. R. B. 852.8The Employer moved to dismiss the petition on the ground that the number of employeesinvolved is entirely too trivial and insignificant to create a bargaining unit which would82 N. L. It. B., No. 53.477 478DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The following employees constitute an appropriate unit for thepurposes of collective bargaining, within the meaning of Section 9(b) of the Act:All employees in the Employer's retail stores in Macon, Georgia,with the exception of meat market employees, watchmen, guards, pro-fessional employees, store managers, assistant managers, and super-visors as defined in the Act.'DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the unit found appropriate in paragraph numbered4, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and excludingallFriday and Saturday part-time employees, and also excludingemployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented, for purposes of collectivebargaining, by Retail Clerks International Association, A. F. L.Local Union 1063.effectuate the purposes of the Act.We deny the motion. There are approximately 25employees in the unit hereinafter found appropriate.We have frequently held that two ormore employees may comprise an appropriate unit.Matter of Tennessee Valley Broad.casting Company,73N. L. It. B. 1509.Matter of A. S. Campbell Co., Inc.,69 N.L. R. B.1285.4 The Petitioner sought the exclusion of Friday and Saturday part-time employees andthe Employer did not object.We have dealt with these employees in the Direction ofElection.